Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6597457 B1 to Silverglate et al (“Silverglate”).


Regarding claim 1, Silverglate teaches a flying body (10) comprising: a reflector which comprises a reflective surface (26)arranged in an aperture and configured to reflect a laser radiated in a direction from which the laser is radiated (col. 2, lines 31 – 40; see fig. 1); a controller (100) configured to generate a control signal in accordance with a state of the flying body (col. 5, line – col. 6, line 11 at least); and an anti-reflection section (baffle 86) configured to prevent (exclude) a reflection of the laser by the reflective surface on a basis of the control signal (col. 5, lines 24 – 37 at least).

Regarding claim 2, Silverglate’s teaching, wherein the anti-reflection section comprises a shutter (94; fig. 1) arranged to the aperture and configured to control (by opening/closing) an intensity of the laser reflected by the reflector on a basis of the control signal (abstract; summary; col. 2, lines 31 – 50; col. 5, line 23 – col. 6, line 46 at least).

Regarding claim 3, Silverglate’s teaching, wherein the shutter comprises: a shutter driver (mechanisms) configured to perform a blocking and an opening of an optical path of the laser radiated to the reflective surface (col. 5, lines 23 – 25 at least); and a controller (98) configured to control the blocking and the opening of the optical path performed by the shutter driver (col. 5, lines 25 – 34).

Regarding claim 4, Silverglate’s teaching, wherein the anti-reflection section comprises a rotation section (solenoids 95, 96) configured to control a direction of the reflective surface of the reflector on a basis of the control signal (col. 5, lines 37 – 65 at least).

Regarding claim 9, Silverglate’s teaching, wherein the reflector further comprises a cylindrical extending section configured to extend from an end of the reflective surface in a direction away from the reflective surface (col. 5, lines 23 – 51).

Regarding claim 10, Silverglate’s teaching, wherein the flying body is an artificial satellite (spacecraft 10 is an artificial satellite; see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Silverglate as applied to claim 1 above, and further in view of U.S. Pub. No. 20110037671 A1 to Vogler (“Vogler”).

As discussed above, Silverglate teaches all of the limitations of base claim 1, but is not explicit on wherein the state of the flying body includes any one among a state on a basis of a position of the flying body, a state on a basis of a time and a state on a basis of a signal from an observation station which radiates the laser.

However, Vogler teaches, in the same field of endeavor of flying body with reflective surface, wherein the state of the flying body includes any one among a state on a basis of a position of the flying body (by way of GPS antennas; ¶0020), a state on a basis of a time (GPS technology inherently includes timing information) and a state on a basis of a signal from an observation station which radiates the laser.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Silverglate’s teaching by including wherein the state of the flying body includes any one among a state on a basis of a position of the flying body, a state on a basis of a time and a state on a basis of a signal from an observation station which radiates the laser as evidenced by Vogler for position accuracy.

Allowable Subject Matter
Claims 6 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The cited prior art has not identified, in the context of flying body with reflective surface, and in combination with other limitations, rotation to control, in a case where a position of the flying body is in an observation permission area, the reflective surface to face a first direction; and to control, in a case where a position of the flying body is not in an observation permission area, the reflective surface to face a second direction different from the first direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/         Primary Examiner, Art Unit 3663